DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/3/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/3/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Furthermore, newly added claims 27 and 28 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 15, 19, 21, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “wherein the organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green or yellow-green spectral region and third organic emitters that emit in the red spectral region, wherein the third organic emitters include a molecule having at least one ligand having ligand units”.  However, while there is support in the Specification as originally filed to recite that the third organic emitters have the property that, on emission of light, a charge transfer takes place from one of the ligand units of the ligand of one of the molecules to another of the ligand units of the same ligand of the same molecule and the corresponding singlet-triplet splitting is small, as well as specific third organic emitters, there is no support in the Specification as originally filed to broadly recite the organic light emitting component comprising the third emitters as currently recited in claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sotoyama (US 2010/0140602).

Regarding claim 1, Sotoyama discloses an organic light emitting device, i.e. an organic light emitting component, comprising a glass substrate, i.e. a carrier, and a first electrode and a second electrode (Abstract, [0012], [0014], [0273]). Between the two (2) electrodes is an organic functional layer comprising red, blue, and green organic emitters, where the emitters are metal complex having a tridentate ligand or higher dentate ligand (Abstract, [0017], [0019], and [0276]). 
The organic functional layer comprises three (3) layers, each comprising an organic emitter compound ([0318]-[0320]). Thus, the reference discloses that the organic function layer structure comprises one layer with the first organic emitter, one layer comprising the second organic emitters, and one further layer comprising the third organic emitters as recited in the present claim.

Regarding claim 28, Sotoyama teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic functional layer comprises three (3) layers, each comprising an organic emitter compound ([0318]-[0320]). Thus, the reference discloses that the organic function layer structure comprises one layer with the first organic emitter, one layer comprising the second organic emitters and one further layer comprising the third organic emitters. Thus, the reference discloses that the second and third emitter are in different layers.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 15-16, 21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) in view of Nakayama et al (US 2006/0264625).

Regarding claim 1, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode (Figure 2 – item 411), and a second electrode (Figure 2 – item 4230 ([0018] and [0031]). The emitter layers comprise three (3) organic emitters emitting light in the red, blue, and green spectral regions ([0019]). In one embodiment, the first emission layer emits light in the blue spectrum region, and the second emitter layer emits light in the green and red spectrum regions ([0019]). Thus, the reference discloses that the first emission layer comprises the recited first organic emitter, i.e. an organic emitter emitting blue light, and the second emitter layer comprises the recited second and third emitters, i.e. an emitter emitting in the green spectral region, and an emitter emitting in the red spectral region.

Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
The reference discloses that the platinum complex have superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Poplavskyy et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Poplavskyy et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of 

Regarding claim 8, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of 

    PNG
    media_image3.png
    178
    275
    media_image3.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

Regarding claim 15, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above Poplavskyy et al discloses that the device emits white light. From the discussion above, it is clear that the reference discloses that the organic function layer includes only three different organic emitters consisting of the first organic emitters, the second organic emitters, and the third organic emitters as recited in the present claims. 
Poplavskyy et al is silent with respect to the properties of the device.  However, the combination of teachings from Poplavskyy et al and Nakayama et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 16, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where there the two (2) FG8 and the two (2) FG7 groups are methyl. From the compound disclosed by the reference, it is clear that the compound meets conditions (b) of the claims, i.e. positions of these groups is identical.

Regarding claim 21, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. Poplavskyy et al is silent with respect to the properties of the device.  However, the combination of teachings from Poplavskyy et al and 

Regarding claim 24, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. From the discussion above, it is clear that organic functional layer does not include further organic emitter as recited in the present claims.
Poplavskyy et al does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  However, the combination of teachings from Poplavskyy et al and Nakayama et al have rendered obvious the instantly claimed device and organic emitters. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Specific attention is directed to Pages 4-5 of the instant Specification which discloses that the third emitter having the small singlet-triplet splitting contributes to the ability to implement a CRI greater than 90 and such third emitters are given by compound disclosed in Figures 4-5 of the instant Specification. Figures 4 and 5 encompass compounds such as those disclosed by Nakayama et al. Accordingly, given that the combined disclosures of Poplavskyy et al and Nakayama et al disclose a device comprising a third emitter which is encompassed by Figures 4-5 of the instant Specification and which is disclosed as having a small single-triplet energy such that a CRI greater than 90 can be obtained, it is the Examiner’s position that the device obtained from the combined disclosures of Poplavskyy et al and Nakayama et al would necessarily possess the CRI recited in the present claims.

7 and FG8 are furan, i.e. a 5-membered heteroaryl in which one (1) ring atom is O.

Regarding claim 27, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above Poplavskyy et al discloses the organic functional layer comprises two (2) layers, where the second and third emitters are in the layer, i.e. the red and green emitters are in the second layer.

Claims 1, 11, 15, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoo et al (US 2013/0153881).

Regarding claim 1, Tokoo et al discloses an organic light emitting device comprising a substrate, i.e. a carrier, with a first electrode (101) and a second electrode (102) disposed on the substrate (Abstract and  [0098]). Between the first and second electrodes as disposed organic multi layers (105, and 115), corresponding to the recited organic functional layer (Abstract). Specifically, the reference discloses the configuration: first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode ([0047]). The reference discloses green phosphorescent dopants such as Ir(-ppy)2acac and Ir(ppy)3 red emitters such as Ir(2-phq)2acac and Ir(piq)3, and blue phosphorescent dopants such as FIr6 and FIrpic ([0089]). Thus, the reference discloses red, blue, and green organic emitters, where: the blue emitter corresponds to the first organic emitter, and the red and green emitters correspond to the second and third 
While the reference fails to exemplify the presently claimed organic light emitting component nor can the claimed organic light emitting component be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed organic light emitting component and the organic light emitting component disclosed by the reference, absent a showing of criticality for the presently claimed organic light emitting component, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the organic light emitting component which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 11, Tokoo et al teaches all the claim limitations as set forth above. As discussed above the organic light emitting component comprises a charge generation layer, i.e. an interlayer, between the first and second emitter layers.

Regarding claim 15, Tokoo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device emits white light ([0036]). Given that the reference only requires the first and second emitter layers, it is clear that the organic function layer includes only three different organic emitter consisting of the first, 

Regarding claim 19, Tokoo et al teaches all the claim limitations as set forth above. As discussed above the organic light emitting component comprises a charge generation layer between the first and second emitter layers.

Regarding claim 21, Tokoo et al teaches all the claim limitations as set forth above. The reference is silent with respect to the color rendering index of the organic light emitting component as recited in the present claims.  However, the reference has rendered obvious the instantly claimed device. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 27, Tokoo et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the configuration first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode. Thus, the red and green emission layer comprises the second and third emitters in the same layer as recited in the present claims.

Claims 1, 9, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) in view of Huo et al (US 2006/0134461).

Regarding claim 1, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode (Figure 2 – item 411), and a second electrode (Figure 2 – item 4230 ([0018] and [0031]). The emitter layers comprise three (3) organic emitters emitting light in the red, blue, and green spectral regions ([0019]). In one embodiment, the first emission layer emits light in the blue spectrum region, and the second emitter layer emits light in the green and red spectrum regions ([0019]). Thus, the reference discloses that the first emission layer comprising the recited first organic emitter, i.e. an organic emitter emission blue light, and the second emitter layer comprising the recited second and third emitters, i.e. second emitters emitting in the green spectral region, and third emitters emitting the red spectral region.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes one a molecule having at least one ligand as recited in the present claims. 
Huo discloses an electroluminescent device comprising a light-emitting layer containing the following electroluminescent compound, corresponding to recited formula (I) (Abstract and [0025] – (9)):

    PNG
    media_image4.png
    416
    529
    media_image4.png
    Greyscale
,
where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
Given that both Poplavskyy et al and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic complexes in the red emitter of the device  disclosed by Poplavskyy et al with a reasonable expectation of success.

Regarding claim 26, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above, Huo et al discloses the following electroluminescent compound, corresponding to recited formula (I) (Abstract and [0025] – (9)):

    PNG
    media_image4.png
    416
    529
    media_image4.png
    Greyscale
,
where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image5.png
    105
    95
    media_image5.png
    Greyscale
,
where R is a substituent ([0033]). As examples of substituents Paragraph [0044] of the reference discloses methyl or 4-butylphenyl. Paragraph [0044] of the reference further discloses that the substituents can be further substituted. Thus, the reference discloses methyl substituted by 4-butylphenyl and therefore the reference discloses LE1 of claims. It is noted that for group LE1, the recited integer l is one (1), the recited integer m is one (1), and the recited group FG1 is t-butyl, a branched C4 alkyl.

Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 9, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above, Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Response to Arguments
Applicant's arguments filed [5/3/2021 have been fully considered but they are not persuasive. 

In light of Applicants’ arguments the 35 U.S.C. 112 rejection as set forth in Paragraph 6 of the previous Office Action is hereby withdrawn.

In light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims as being obvious over Sotoyama in view of Yokoyama et al, Poplavskyy et al in view of Nakoyama and Yokoyama, Shi et al in view of Nakayama, Sotoyama in view of Ise et al, Sotoyama in view of Huo et al, Tokoo in view of Nakayama et al, Tokoo in view of Ise et al, and Tokoo et al in view of Huo et al as set forth in the previous Office Action and have been withdrawn.

Regarding the 35 U.S.C. 112 new matter rejection of claim 1, Applicants point to Paragraph [0010] of the instant Specification and argue that the Specification expressly supports the third organic emitter having multiple ligands and that on the emission of light, an intra-ligand charge transfer occurs and therefore claim 1 which recites “wherein the third emitters include a molecular having at least one ligand having ligand units” is expressly supported by the 

Regarding the 35 U.S.C. 102 rejection of claim 1 as being anticipated by Sotoyama, Applicants argue that as amended, claim 1 recites an organic function layer structure with first (blue) second (yellow or yellow-green) and third (red) organic emitter and Sotoyama only present two (2) choices a single luminescent layer or first, second, and third luminescent layers having respective first, second, and third layers each doped with a color emitting material.  However, Applicants’ argument is not understood given that claim 1 as amended encompasses an embodiment where the organic function layer comprises one layer with the first organic emitters (blue), one layer comprising the second organic emitters (green or yellow-green), and one further layer comprising the third organic emitters (red). Thus, claim 1 recites a functional structure layer comprising three (3) separate layers, each comprising a different emitter color and 

Applicants argue that Sotoyama does not disclose or suggest the claims combination of emitter layers to emit in the white spectrum. However, it is noted that any recitation in claim 1 that the organic light-emitting component emits white light is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that Sotoyama does not contemplate layers with two (2) combined emitters as in claim 1, nor does Sotoyama contemplate multiple layers of the same emitter as described in Fig. 7 of the present application and recited in amended claim 1.  However, firstly it is noted that as discussed above, claim 1 as amended recites an embodiment where the organic function layer comprises one layer with the first organic emitters (blue), one layer comprising the second organic emitters (green or yellow-green), and one further layer comprising the third organic emitters (red). Thus, claim 1 recites a functional structure layer comprising three (3) separate layers, each comprising a different emitter color and as discussed above Sotoyama discloses first, second, and third emitter layers which is the emitter layer structure recited in claim 1. 
Finally, it is noted that claim 1 as amended does not recite multiple layers of the same emitter. Rather, as amended claim 1, encompasses an embodiment where the organic function layer structure comprises two (2) layers, i.e. one layer with the first organic emitters (blue) and 

Applicants’ arguments regarding Sotoyama in view of Yokoyama et al have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Sotoyama in view of Yokoyama et al have been withdrawn.

Regarding the rejection of the claims as being obvious over Poplavskyy et al in view of Nakayama, Applicants argue that the previous Office Action is silent as to why one of ordinary skill in the art would replace the cross-linkable layer material in Poplavskyy et al with the phosphorescent materials of Nakoyama. However, as set forth in the previous Office Action and maintained in the rejections above, the cross-linkable materials of Poplavskyy et al have not been replace by the phosphorescent materials of Nakoyama. Rather, as set forth in the previous Office Action and maintained in the rejections above, the light emitting layers of Poplavskyy et al have been modified to include the phosphorescent materials disclosed by Nakoyama.

Applicants argue that Poplavskyy et al teaches away from such as substitution by expressing a preference for cross-linkable materials.  However, firstly it is noted that as discussed above, the cross-linkable materials of Poplavskyy et al have not been replaced by the 
Secondly, it is noted that while Poplavskyy et al requires cross-linkable materials, Paragraph [0023] of the reference discloses that “[t]he emission spectra can be easily tuned by using different emissive polymers or small molecules blending in small concentrations into each emissive layer. It is advantageous to tune emission spectrum by adding the dopant with the right color to the polymer rather than changing the polymer”. Thus, the reference itself recognizes that small molecules such as those disclosed by Nakoyama can be added to the emission layers in order to tune each of the colors in the emission layers. Accordingly, in light of this disclosure in the reference, it is the Examiner’s position that the reference does not teach away from utilizing the phosphorescent material disclosed by Nakoyama, but rather explicitly discloses that such materials can be utilized.

Applicants’ arguments regarding Poplavskyy et al in view of Nakayama and Yokoyama et al have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Poplavskyy et al in view of Nakayama and Yokoyama et al have been withdrawn.

Applicants’ arguments regarding Shi in view of Nakayama have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Shi in view of Nakayama have been withdrawn.

Applicants’ arguments regarding Sotoyama in view of Ise have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Sotoyama in view of Ise have been withdrawn.

Applicants’ arguments regarding Sotoyama in view of Huo have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Sotoyama in view of Huo have been withdrawn.

Regarding the rejection of the claims over Tokoo et al, Applicants argue that the reference fails to contemplate the organic function layers as recited in claims 1 because the reference describes organic multilayers that contain emission layers along with hole transport layer and electron transport layers. However, it should be noted that nothing within the scope of the claims excludes intervening layers from being present in the organic functional layer. Specifically, claim 1 recites the transitional phrase “includes” as it pertains to the organic functional layer and therefore the organic functional layer is open to the inclusion of additional layers including the electron and hole transport layers disclosed by Tokoo et al.

Applicants argue that Tokoo teaches away from the present invention which requires a minimum of two layers with the object of providing a thinner OLED which is not achieved by Tokoo et al.  However, it is noted that any recitation in the claims regarding a thin OLED or OLED thickness is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicants’ arguments regarding Tokoo et al in view of Nakayama et al have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Tokoo et al in view of Nakayama et al have been withdrawn.

Applicants’ arguments regarding Tokoo et al in view of Ise et al have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Tokoo et al in view of Ise et al have been withdrawn.

Applicants’ arguments regarding Tokoo et al in view of Huo et al have been considered but are moot given that as discussed above, the rejection of the claims as being obvious over Tokoo et al in view of Huo et al have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767